In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated November 8, 1993, which denied his motion, in effect, to reargue his motion for leave to serve a supplemental verified bill of particulars, which was previously denied by an order of the same court, dated December 23, 1992.
Ordered that the appeal is dismissed, with costs.
The plaintiff’s motion, although denominated as one to "renew”, was in effect a motion to reargue, since the plaintiff did not allege any new facts in support of the motion (see, Elias v Handler, 181 AD2d 656). As no appeal lies from an order denying reargument, the appeal from the November 8, 1993, order must be dismissed.
We note, in any event, that if this Court were to reach the merits of the appeal, we would find that the court did not improvidently exercise its discretion in denying the plaintiff’s motion for leave to serve a supplemental verified bill of particulars since it apparently alleged new injuries and was served after the plaintiff filed a note of issue and statement of readiness (see, Masi v Jackson, 196 AD2d 838). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.